DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI, which is a trade name or a mark used in commerce, has been noted in this application (paragraph 73). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.

Claim Objections
Claims 21, 25, 34 and 39 are objected to because of the following informalities:  

Claims 21 and 39 recites “an synchronization signal” in line 5 of claim 21 and line 5 of claim 39, respectively, which should be --a synchronization signal--.  
--.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20, 27, 29, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaraja et al. (US 2018/0070380 A1, hereinafter Nagaraja).

Regarding claims 20, 29 and 38, Nagaraja discloses a method (Abstract, Fig. 6), an apparatus for resource configuration (Fig. 4 and paragraph 43, user equipment (UE)) and a computer program product comprising a non-transitory computer-readable medium storing computer executable instructions that, when executed by a processor, instruct the processor to implement a method (paragraphs 43-45), the apparatus comprising: 
one or more memories configured to store instructions (paragraphs 43-45, “memory 404 may store instructions 406”); and 
instructions 406 may include instructions that, when executed by the processor 402, cause the processor 402 to perform the operations described herein with reference to the UEs 302 in connection with embodiments of the present disclosure”) to cause the apparatus to: 
obtain physical random access channel (PRACH) configuration information (paragraph 57, “At step 615, the BS 304 broadcasts system information over the plurality of directional beams. System information may include cell access related information, a channel configuration, a physical random access (PRACH) configuration, and/or neighboring cell information. The PRACH configuration may indicate sequences, formats, and/or resources for random access preamble transmissions” and “At step 620, the UE 302 downloads the system information”, such that the UE download (obtains) the PRACH configuration information; paragraph 58, “At step 625, the BS 304 broadcast random access message transmission configuration over the plurality of directional beams” and “At step 630, the UE 302 downloads the random access message transmission configuration”), wherein the PRACH configuration information comprises one or more pieces of following information: 
a preamble format, a system frame number (SFN) of a random access resource, a subframe number of the random access resource, a start orthogonal frequency division multiplexing (OFDM) symbol for the random access resource, random access preamble grouping information, a subcarrier spacing, a starting position of a frequency where the random access resource is located, or timing advance (TA) (paragraph 57, “The PRACH configuration may indicate sequences, formats, and/or resources for random access preamble transmissions”); 
determine, based on the PRACH configuration information, a time period TRA during which random access resources are allocated for random access (paragraph 58, “The random access message transmission configuration may include starting times and ending times of various channels, such as control and data channels for uplink and downlink, and numerologies (e.g., tone spacing, subframe timing, and symbol timing) that define the various channels. In an embodiment, the starting times and ending times of the various channels are indicated in units of a fraction or subdivision of a nominal subframe as described in greater detail herein”); 
receive a first downlink signal (paragraph 56, “At step 605, the BS 304 broadcasts synchronization signals and BRSs over a plurality of directional beams (e.g., the beams 311). At step 610, the UE 302 performs synchronization to synchronize to the BS 304 based on the synchronization signals and the BRSs”); 
determine a first random access resource during the time period TRA based on association of the first random access resource with the first downlink signal (paragraph 59, “the UE 302 performs signal measurements based on the received broadcast signals and selects one or more beams for random”; paragraph 60, “At step 640, the UE 302 forms beams (e.g., the beams 321a, 321b, and 321c) in the directions of the selected beams and sends a message 1 carrying a random access preamble over each of the beams according to the PRACH configuration”; paragraph 61, “UE 302 may monitor for a RAR based on a random access identifier (ID) to identify whether a received RAR is a response to a random access preamble transmitted by the UE 302. The random access ID for a particular sent random access preamble can be derived based on the frequency-time resource used by the UE 302 to send the particular random access preamble”, therefore, Nagaraja discloses the UE is allocated with frequency-time resource to transmit random access preamble); and 
transmit a random access preamble to a network device in the first random access resource (paragraph 60, “the UE 302 forms beams (e.g., the beams 321a, 321b, and 321c) in the directions of the selected beams and sends a message 1 carrying a random access preamble over each of the beams according to the PRACH configuration”).

Regarding claims 27 and 36, Nagaraja further discloses the one or more processors are further configured to execute the instructions to cause the apparatus to: determine the random access preamble based on the PRACH configuration information (paragraph 60, UE sends a random access preamble over each of the beams according to the PRACH configuration, and therefore the UE determines the random access preamble to be sent based on the PRACH configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 23, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja.

Regarding claims 22, 23, 31 and 32, Nagaraja discloses the limitations of claims 20 and 29 as applied above. Nagaraja does not expressly disclose the value of TRA is a 2n * 5 millisecond (ms), and n is a integer between 0 and 9, wherein the time period TRA has a value that is one of a plurality of candidate values, and the plurality of candidate values include one or more of following values: 10ms, 20ms, 40ms, 80ms, 160ms, 320ms, or 640ms.
Nagaraja discloses the claimed invention except for specifying value of the TRA.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the RA as claimed values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Zhang et a. (US 2014/0247759 A1, hereinafter Zhang).

Regarding claims 24 and 33, Nagaraja discloses the limitations of claims 20 and 29 as applied above. Nagaraja does not expressly disclose when the PRACH configuration information includes the SFN of the random access resource, the SFN of the random access resource satisfies at least one of following formulas:
Mod (SFN,2)=0, and Mod (SFN,2)=1;
Mod (SFN,4)=0, Mod (SFN,4)=1, Mod (SFN,4)=2, and Mod (SFN,4)=3;
Mod (SFN,8)=0, Mod (SFN,8)=1, Mod (SFN,8)=2, Mod(SFN,8)=3, Mod(SFN,8)=4, Mod (SFN,8)=5, Mod (SFN,8)=6, and Mod (SFN,8)=7; or
Mod (SFN, 16)=0, Mod (SFN, 16)=1, Mod (SFN, 16)=2, Mod (SFN, 16)=3, Mod (SFN, 16)=4, Mod (SFN, 16)=5, Mod (SFN, 16)=6, and Mod (SFN, 16)=7; and 
wherein Mod is a modulo operation.
	In an analogous art, Zhang discloses a starting subframe can be indicated by SFN mod 2 = 0 or SFN mod 2 = 1 (paragraph 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to indicate starting time of resource allocation as disclosed by Nagaraja to indicate starting time for resource allocation based on formulas SFN mod 2 = 0 and SFN mod 2 = 1 as  suggested by Zhang to indicate odd .

Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of Yu et al. (US 2018/0124837 A1, hereinafter Yu).

Regarding claims 28 and 37, Nagaraja discloses the limitations of claims 27 and 29 as applied above. Nagaraja further discloses the one or more processors are further configured to execute the instructions to cause the apparatus to receive a synchronization signal as the first downlink signal (paragraph 56). Nagaraja does not explicitly disclose receiving an index of the first downlink signal.
In an analogous art, Yu discloses a base station transmission beam may be a beam transmitting a synchronization signal block, and corresponding transmission beam index is signaled as an index of the synchronization signal block (paragraph 43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of transmitting synchronization information as disclosed by Nagaraja to transmit an index corresponding to synchronization information as suggested by Yu to reduce size of downlink data to be transmitted and thereby conserve network resources.

Allowable Subject Matter
Claims 21, 25, 26, 30, 34, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. (US 2015/0049652 A1) disclose a method and apparatus for feeding back CSI (Abstract), wherein a first subframe of feedback subframes is indicated by a bit that satisfies radio system frame number ( SFN) mod 2=0 (Abstract and paragraph 68).

Wu et al. (US 2017/0111933 A1) discloses a communication device and method for handling a random access (RA) (Abstract), wherein a base station BS may configure a PRACH, where the first RA preamble is transmitted, in a first time slot or a second time slot of a subframe (paragraph 49), and the BS may transmit DL assignment in time resource and frequency resource which are known by a UE, according to RA configuration (paragraph 48).

Rune (US 2017/0202053 A1) discloses a method of using time-sharing of dedicated RA preambles, wherein a UE is allocated a dedicated RA preamble with allocation and configuration of the dedicated RA preamble be informed with time periods when the UE is allowed to use it (paragraph 56), wherein radio frames which constitute allowed time periods may be the ones satisfying the relation SFN modulo N+UeSpecificOffset=0, where SFN is the System Frame Number of the radio frame, N is the repetition interval of the allowed time periods, i.e. the allowed radio frames, expressed in number of radio frames and UeSpecificOffset is a UE specific offset that shifts the allowed time periods in time in a UE specific manner (paragraph 59).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645